Citation Nr: 9925490	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-18 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active duty service from November 1990 to 
October 1991, with prior and subsequent service in the Army 
Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claim of entitlement to service connection for an eye 
disorder as not well grounded. 


FINDINGS OF FACT

1.  Refractive error is not a disability for which 
compensation may be granted under governing criteria.  

2.  The veteran is not shown by competent medical evidence to 
have an eye disorder that has a nexus or relationship to his 
period of service.


CONCLUSIONS OF LAW

The claim for an eye disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran argues that he has vision problems as a result of 
his service.  Specifically, he asserts that he has decreased 
night vision, sensitivity to bright lights, and occasional 
"floaters" following his service in Southeast Asia.

Service medical records do not show treatment, complaints or 
a diagnosis involving the eyes.  Examination reports, dated 
in April 1990 and May 1991, respectively, show that the 
veteran's eyes, ophthalmoscopic exam, pupils and ocular 
motility were clinically evaluated as normal, although the 
April 1990 report shows that the veteran was "unable to 
focus into his eyes" during the ophthalmoscopic exam. 

The veteran's October 1998 VA examination report shows that 
the veteran complained of poor vision and occasional 
"floaters," and that the examiner determined that he had 
high myopia.  The examiner stated that there was no evidence 
of any retinal pathology, and his external examination, 
extraocular motility and visual fields were normal.  The slit 
lamp examination revealed normal corneas, irides and anterior 
chambers OU (both eyes).  In addition, a review of a fee-
basis eye consultation report created by the Knox Community 
Hospital, dated in May 1995, and a report from Carl D. 
Dodson, O.D., dated in November 1994, show that the veteran's 
diagnoses were myopia, myopic degeneration, and "soft 
contact lens wearer."  The Board further notes that Dr. 
Dodson indicated that the veteran may have "possible side 
effects of nerve medication to sub retinal functioning."  
There is no definitive diagnosis of an eye problem other than 
myopia and refractive error.  

Based on this evidence the Board finds that the veteran's 
claim for service connection for an eye disorder is not well 
grounded.  As an initial matter, the Board notes that the 
veteran's representative has essentially argued that service 
connection may be warranted for the veteran's myopia, or 
other refractive error, to include on the basis of 
aggravation.  Myopia is "nearsightedness."  Parker v. 
Derwinski, 1 Vet. App. 522, 523 (1991); Norris v. West, 11 
Vet. App. 219, 220 (1998).  However, applicable regulations 
provide that refractive error of the eye is not a disease or 
injury within the meaning of the applicable legislation.  See 
38 C.F.R. §§ 3.303, 4.9 (1998).  Thus, the veteran's myopia, 
and any other refractive error of the eye, may not be 
regarded as a disability and may not be service connected on 
the basis of incurrence or natural progress during service.  
Therefore, service connection may not be granted for the 
veteran's myopia or refractive error.  The Board further 
notes that there is no evidence that the veteran has a 
congenital defect of either eye that was subject to a 
superimposed disease or injury during service, which would 
otherwise allow for service connection, to include on the 
basis of aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990). 

Under 38 U.S.C.A. § 1110 the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, the veteran's claim must 
be denied because he has not provided a medical opinion to 
substantiate his claim that he has an eye disorder (i.e., a 
condition other than myopia or other refractive error) which 
is related to service.  Without such a diagnosis, the claim 
of entitlement to service connection for an eye disorder not 
well grounded.  Accordingly, the claim for an eye disorder 
must be denied. 

The Board has considered the veteran's assertions to the 
effect that he has vision problems as a result of his 
service.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
as to a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, this argument does not provide a factual 
predicate upon which service connection may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an eye disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

